Title: Abigail Adams to Elbridge Gerry, 13 March 1780
From: Adams, Abigail
To: Gerry, Elbridge



Sir

March 13th 1780


Altho this is the first time I ever took up my pen to address you, I do it in perfect confidence that you will not expose me, having been long ago convinced that you are the sincere and constant Friend of one deservedly Dear to me, whose honour and character it is my Duty at all times to support.
I observed in a late Philadelphia paper of Janry. 27, that the Philosophical Society had chosen a Number of Members, among whom they were pleased to place The Honorable John Adams Esqr. late Member of Congress, no doubt with an intention of confering an Honour upon him. Before him is placed—His Excellency John Jay Esqr. Minister of the united States at the court of Madrid.
May I ask you Sir, why this distinction? Tho I do not know that you are any ways connected with the Society, I presume no person will say that the commission with which Mr. A——s is invested, is of less importance than that of Mr. J—ys. I suppose they both bear the same title of Minister plenipotentary. Mr. A——s had acted under a commission from Congress near two years before Mr. J—ys appointment, which if I am not mistaken, both in the Army and Navy gives a pre’eminence of Rank.
It may be considerd as pride and vanity in me Sir, for ought I know, to take notice of such a circumstance, nor should I have done it, if I had not before observed similar Instances with regard to Mr. A——s.
In a publick Society where they mean to Confer an Honorary Distinction, such things as these ought to be attended to, especially as they have a much greater influence abroad where Rank is considerd of more importance than in our Young Country.
I do not Imagine Sir that this distinction was aim’d so much at the person, as the State. You have not been so long conversant with the Southern Department as to be inattentive to the jealousy that there is of the Massachusets, and of every Man of any Eminence in it.
Is it not therefore particuliarly incumbent upon the Members of this State carefully to gaurd the Honor of it, and of those who represent it, which never can be done if such Little Stigmas are sufferd to be fixed upon them.
The journals of Congress will sufficently shew the various Departments in which Mr. A——s acted whilst a Member of it. Those who sat with him, are the best judges of the Integrity of his conduct, an ample testimony of which has been given him by the unsolicited honor conferd upon him, in the important Embassy with which he is at present charged. Yet there is envy and jealousy sufficient in the world to seek to lessen a character however benificial to the Country or useful to the State.
Nor are these passions Local. They are the Low, Mean and Sordid inhabitants of all countries and climates, an Instance of which I can give you, with regard to Mr. A——s. When he first arrived in France, he found great pains had been taken to convince all Ranks that the person sent them in a publick character was not the famous Adams. Who then could it be? Why some one of no importance, of whom the World never heard before, tho he however was not under the necessity of borrowing a reputation, nor had he any reason to complain of the French court or nation, from whom he received every mark of respect and attention.
A prophet is not without honour save in his own country. By that, he was left in a situation which I need not discribe to you sir who felt it for him, but which I am now satisfied, arose more from the Embarrassment in which foreign affairs were involved, than from any designed slight or neglect of Mr. A——s. Yet the light in which it was viewd abroad gave designing malicious persons an opportunity to shew their malignity, and they improved it to that purpose, for imediately upon Mr. A——s quitting France a report was circulated, (as I have learnt from a Letter lately received from a correspondent of Mr. A——s directed to him) that during his station there, he had entertaind an illicit correspondence with the British Ministery, and that he was gone to England. “In vain says the writer did I endeavour to shew them the absurdity of such an opinion, by your embarking in the same ship with the Chevalier, but the people in this country are very Ignorant of American affairs, and eagerly swallow any thing.”
If Sir America means to be respected abroad, she must chuse out such characters to represent her as will disinterestedly persue her Interest and happiness, in whom she can place an approved confidence, and whenever she is in possession of such characters, she must support them with honour and delicacy, nor hearken to the Machinations of envy, jealousy, vanity or pride. For if those who have stood foremost in her cause, supported her through all her perils and dangers, borne a large share in some of the most hazardous of them, do not find themselves and their characters defended and protected by her, will it be any wonder if she should finally be forsaken by every Man of Merrits withdrawing from her Service.
I can answer for my absent Friend that he never regarded the appendages of Rank and precedence any other ways than they affected the publick; more Espicially this State, and that he would think himself happier in a private Station, beneath this Humble cottage in the cultivation of his farm, and the Society of his family, than in his envyed Embassy at foreign courts, where tho he possesst the Innocence of the dove, and the wisdom of a more subtle animal, they would be found insufficient to serene him against the Clandestine Stabs of calumny.
I have presumed to write thus freely to you sir, upon a subject which will not bear noticeing to any but a confidential Friend. In that light my dear Mr. A——s has always considerd you, and from the intimate union which constitutes us one, permit me through him, to consider you in the same character and to Subscribe myself your Friend and Humble Servant,

Portia

